        Case 2:14-cr-00284-GMN-DJA Document 109 Filed 11/19/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar Number 13644
     BRETT C. RUFF
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Phone: (702) 388-6336
     Email: Brett.Ruff@usdoj.gov
 7   Attorneys for the United States of America
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:14-cr-00284-GMN-DJA
12                  Plaintiff,
                                                        STIPULATION TO CONTINUE
13            v.
                                                        HEARING REGARDING
14   ANTHONY OSHINSKI,                                  REVOCATION OF SUPERVISED
                                                        RELEASE (Fifth Request)
15                  Defendant.
16
17            IT IS HEREBY STIPULATED AND AGREED by and between, Brett Ruff,
18   Assistant United States Attorney, representing the United States of America, and Robert
19
     O’Brien, Assistant Federal Public Defender, representing Anthony Oshinski, that the
20
     revocation hearing in the above-captioned case, which is currently scheduled for November
21
22   25, 2020 at 12:00 p.m., be continued by 21 days and reset to a time and date acceptable to the

23   Court.
24            1.    After initially being detained for alleged violations of his supervised release,
25   Anthony Oshinski was released at his April 27, 2020 detention hearing with instructions to
26   immediately attend mental health counseling and to report to the Probation Office for drug
        Case 2:14-cr-00284-GMN-DJA Document 109 Filed 11/19/20 Page 2 of 3




 1   testing. Since his release, Mr. Oshinski has been compliant with many conditions of his
 2   supervised release, but the parties understand that it is the position of the US Probation Office
 3   that Mr. Oshinski has not been compliant with all the conditions of his supervised release.
 4          2.       The parties understand that the US Probation Office may in the near future file
 5   a further addendum to its revocation petition in this matter.
 6          3.       The parties respectfully request that the Court continue the revocation hearing
 7   to a time and date acceptable to the Court at least 21 days after November 25, 2020 to allow the
 8   parties to review the forthcoming addendum and prepare for the revocation hearing, which may
 9   be contested.
10          4.       The parties have contacted the US Probation Office, and the US Probation Office
11   also seeks a brief continuance of the revocation hearing.
12          5.       This is the fifth stipulation to continue Mr. Oshinski’s revocation hearing.
13
14          DATED this 18th day of November, 2020.
15
16    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
17
18
      By /s/ Robert O’Brien                            By /s/ Brett Ruff_
19    ROBERT O’BRIEN                                   BRETT RUFF
      Assistant Federal Public Defender                Assistant United States Attorney
20
21
22
23
24
25
26
                                                      2
       Case 2:14-cr-00284-GMN-DJA Document 109 Filed 11/19/20 Page 3 of 3




 1
                                UNITED STATES DISTRICT COURT
 2
                                    DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00284-GMN-DJA
 5                 Plaintiff,                          ORDER
 6          v.
 7   ANTHONY OSHINSKI,
 8                 Defendant.
 9
10
            IT IS ORDERED that the Revocation Hearing currently scheduled for November 25,
11
     2020 be vacated and continued to Wednesday, December 30, 2020, at the hour of 10:00 a.m.
12
     in Courtroom 7D before Judge Gloria M. Navarro.
13
            DATED this 18
                       ___ day of November, 2020.
14
15
16                                             HON. GLORIA M. NAVARRO
17                                             UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                                  3
